DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 	Claims 1-7 and 9-15 are pending. Claims 12-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1-7 and 9-11 are pending.
This application claims priority to U.S. Provisional Application No. 62/279,394, filed January 15, 2016; U.S. Provisional No. 62/300,271, filed February 26, 2016; and U.S. Provisional No. 62/328,925, filed April 28, 2016.

Information Disclosure Statement
Information disclosure statements filed 2/18/2021 and 3/8/2021 have been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. They are actually duplicates of one another.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However,   Specifically, tables 1, 2 and 4 contain sequences that are identified by sequence identifier numbers.  But there is no paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter. These are required. The nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.

Claim Objections
Claims are objected to because of the following informalities: 
Each of “the first” and “the second” in claim 1, line 8 require the article “the. 
Additionally, grammatically, line 20 should be rephrased as –into the intron 1 of the albumin gene--. 
For proper reference the transgene should be referred to as hIDUA in line 23 of claim 1 (the IDUA is cleaved and hence the activity is not increased and therefore it is the transgene or hIDUA that is increased) and in claim 4. 
Appropriate correction is required.

Applicant is advised that should claim 1 be found allowable, claims 2 and 4-7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are unclear by reciting “vector” that are AAV2/6 and AAV2/8 vectors. The notation of AAV2/6 and AAV2/8 means that capsid is AAV6 or 8 and the genomic sequence is AAV2. However the specification refers to vector as a nucleic acid vector. 
[0097] A “vector” is capable of transferring gene sequences to target cells. Typically, “vector construct,” “expression vector,” and “gene transfer vector,” mean any nucleic acid construct capable of directing the expression of a gene of interest and which can transfer gene sequences to target cells. Thus, the term includes cloning, and expression vehicles, as well as integrating vector.

Hence, the claims are contradictory and thus unclear as to whether it is a virus or a plasmid. 
Claims 9 and 10 recite the limitation "the ZFN expression vector" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are a first and a second ZFB expression vector. This is a new rejection necessitated by applicants’ amendment. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 and 9-11 drawn to a method of increasing hIDUA activity in the CNS of a non-human subject with MPSI, the method comprising a) co-infecting directly into the liver of the non-human subject an rAAV2/8 or an rAAV2/6 virus comprising a promoterless donor vector comprising a transgene encoding the hIDUA wherein the transgene is operably linked to an expression control sequence and flanked by homology arms comprising nucleotide sequences homologous to intron 1 of an endogenous liver albumin gene of the subject and a second rAAV2/8 or rAAV2/6 virus comprising nucleotide sequences encoding a pair of zinc finger nucleases targeted to intron 1, b) administering cyclophosphamide to the subject prior to and after step a) wherein the pair of ZFNs are expressed in the liver and cleave the liver albumin gene at intron 1 so that the hIDUA transgene is inserted by homologous recombination into intron 1 to be expressed and secreted, wherein upon expression and secretion, the hIDUA activity is increased in the CNS, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is reworded based upon applicants’ amendment. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a methods of treatment using AAV and homologous recombination. The subject has MPSI and is treated with exogenous hIDUA wherein delivery is by AAV vectors.
2) Scope of the invention.  The scope of the invention is fairly limited by disorder, transgene and delivery mechanism. However, the term “vector” as set forth by the specification is quite broadly a nucleic acid sequence and methods of administering the vectors is by any method.     
3) Number of working examples and guidance.  The specification teaches design of ZFNs and homology arms for targeting cleavage and insertion into the mouse liver albumin gene (see Table 1 and 2). Knock-out IDUA mouse model mice were then treated with AAV vectors comprising the hIDUA donor and the ZFN sequences (Example 2) as were IDS knockout mice with hIDS donor and the ZFN sequences. In these cases, the results demonstrated that co-administration of rAAV2/8 by injection (presumably by intravenous injection) lead to secretion of the IDUA and transport to spleen, heart, liver, lung and skeletal muscle and to 5% of wild-type brain levels. The physiological effect on the mice of the insertion was improved cognitive ability, lower GAG levels, reduced vacuolation and increased learning ability. 
4) State of the art. MPS I (Hurler syndrome) and MPS II (Hunter syndrome) are genetic diseases wherein mutations in IDUA or IDS result in toxic buildup of GAG. These enzymes normally breaks down GAG such that there disruption means GAGs accumulate in the body leading to a number of issues such as heart disease, abnormal bones, cognitive disabilities, enlarged livers and spleens, hearing and vision loss. The nature of the instant invention is treatment of a CNS disorder by delivery of nucleic acid encoding human a-L-iduronidase (hIDUA) or human iduronate-2-sulftase (hIDS) such that this gene treats a subject with MPSI (Hurler disease). The method relies on introducing DNA into the subjects in vivo as well as recombinant engineering of these vectors. Hence, the method focuses on one component of MPS I and MPS II.   
The art of gene therapy is known to be unpredictable and mostly unsuccessful with viral vectors. The issue is primarily that of delivery. The results from the art have shown that delivering sufficient levels of transgene or virus to the target organism without collateral damage is typically not possible. de Galarreta and Lugambio teach that in addition to clinical challenges of safety, efficacy, specificity and cost (which are not addressed here but exist), the following issues relevant to the instant invention exist. 
First, AAV-mediated nuclease expression is permanent and could lead to DNA damage, improper gene editing, and deleterious cellular effects. Second, many patients may have developed immunity against AAVs and they could be eliminated by the immune system. Third, AAV2, a specific type of AAVs, has been shown to induce HCC in some patients.89,90 While the AAV based vectors used in gene therapy are different from AAV2, these results highlight the need to exercise caution when using AAV-based approaches. 

Another aspect to consider is the potential toxicity associated with the gene   targeting. First of all, the different nuclease platforms may be seen by the immune system as foreign, as shown in vivo in mice.94 In addition, the DSBs created by the nucleases could potentially lead to aberrant chromosomal rearrangements,95 with unanticipated adverse effects. Moreover, off-target effects – the induction of mutations in different locations in the genome other than the target sequence – could potentially have unexpected and deleterious effects


Administering DNA sequences to a subject for targeted delivery has been an elusive step. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  For example, Fumoto et al details these obstacles wherein direct injection is to date the best procedure (see especially, page 11).  Hence, as set forth above, targeting the site of injury or disease is the most likely way to ensure sufficient supply of nucleic acids.  Intravenous injection for example provides nucleic acid over the entire system whereas direct administration to the site of disease or injury will localize administration. This is complicated by non-specified form of delivery which encompasses means and modes such as naked DNA. For CNS therapy, naked DNA was found to be inefficient (see e.g. Gray et al, page 517). Many manipulations and modifications have been considered to improve this method. However, the modifications have not been sufficient even when local administration occurs (see e.g. page 7, page 10, first ¶ and Table 1 of Jayant et al). 
The art has shown that CNS disorders are treated by gene delivery but are hampered by lack of sufficient expression. Nan et al teach that the method of the instant claims did not provide sufficient expression levels to increase hIDUA activity in humans (see page 7, left column).
A phase I/II clinical trial designed to evaluate the safety and efficacy of SB-318 in three paediatric patients with MPS I (NCT02702115) and SB-913 in 9 paediatric patients with MPS II (NCT03041324) was initiated in 2017. However, a limited effect was observed in this study due to low transgene expression levels for both MPS I and MPS II (February 7, 2019/PRNewswire/Sangamo Therapeutics) [61, 62, 97]. It is hypothesized that delivering the defective genes directly into the brain via intracerebral or intra-CSF injection achieves better control over the neurological symptoms than systemic IV administration.

 This means that the art has not advanced beyond proof pf principle. Polito teaches correcting CNS defects in MPSII mice. Cardone et al teach the same. US 2020024686 teaches methods for treating MPSI, Hurler disease. The goal is to develop means to overcome the art described obstacles above. 
 Limitations to enzyme replacement therapy includes the need for life-long treatment, development of neutralizing antibodies, inability to cross the blood brain barrier, continued cardiac, orthopedic, ocular complications and the inconvenience of weekly intravenous infusions. Together, these limitations underscore the urgent need to develop a broader array of curative therapies for MPS I.

One such step is to increase amounts of virus to high levels.  
[0083] In some embodiments of the methods described above and herein, a composition of the invention is administered at a total dose of 5e12 vg/kg, of 1e13 vg/kg, of 5e13 vg/kg, of 1e14 vg/kg, of 5e14 vg/kg and/or 1e15 vg/kg. In some embodiments of the method described above and herein, a composition of the invention is administered at a total dose of between 5e12 vg/kg to 1e15 vg/kg (for example, between 5e12 vg/kg and 5e13 vg/kg, between 5e12 vg/kg and 1e14 vg/kg, between 5e12 vg/kg and 5e14 vg/kg and/or between 5e12 vg/kg and 1e15 vg/kg). In some embodiments of the methods described above and herein, the composition is administered intravenously.


Another method is direct administration. 

[0226] MPS I disease subjects often have neurological sequelae due the lack of the missing IDUA enzyme in the brain. Unfortunately, it is often difficult to deliver therapeutics to the brain via the blood due to the impermeability of the blood brain barrier. Thus, the methods and compositions of the invention may be used in conjunction with methods to increase the delivery of the therapeutic into the brain, including but not limited to methods that cause a transient opening of the tight junctions between cells of the brain capillaries such as transient osmotic disruption through the use of an intracarotid administration of a hypertonic mannitol solution, the use of focused ultrasound and the administration of a bradykinin analogue. 

In the end, Ando teaches use of AAV for both hIDUA and the ZFN1 and ZFN2 at a dose of 1e13 and 2 at 5e13 vg/kb with tolerance. Leukocyte hIDUA activity was increased after weekly intravenous infusions. But no change in GAG (comprising dermatan sulfate) was detected. In 20200063160 rAAV2/6 was used to deliver doses of ZFN1, ZFN1 and hIDS. Hence all were administered together as AAV comprising compositions. The doses were 5e12, 1e13 and 5e13 vg/kg. The low dose seemed to increase dermatan sulfate but the middle dose lead to a reduction in dermatan sulfate at 16 weeks. Dermatan sulfate levels as demonstrate din figure 9 seemed stabilized but not wholly reduced. 
20200239911 teaches administration of an AAV2/6 viral construct encoding -Gal A (example 5) into NHP with a transient increase in the enzyme. 20200071743 is directed at assays for hIDUA and hIDS.
The results are not commensurate with the claimed invention.  The instant claims are drawn much more broadly to any AAV vector encoding hIDUA and an “AAV expression vector” the nature of which is unclear especially if it is an AAV particle or the ITR expression cassette. As a second issue, these references are post-filing publications that comprise steps that are not present in the instant disclosure.  It cannot, therefore, be extrapolated to the instant invention as components taught are not present in the instant invention. The art does teach that using AAV2/6 to express both hIDUA and ZFN1/ZFN2 wherein at doses higher than 1e13 by a single intravenous administration the dermatan sulfate is reduced. As well, the ZFN are expressed under an expression control sequence wherein upon co-administration of the two they expressed ZFN cleave targeted to intron 1 or 12 cleave the intron and by homologous recombination insert the transgene into the cleavage site. It is not clear if AAV2/8 mediates the same function in humans as AAV2/6.   

5) Unpredictability of the art. However, the issues set forth above are not addressed by this reference. The rejection establishes that 1) use of nucleic acids i.e. vectors (it is noted that there is no promoter on the AAV expression vectors encoding the ZFN and this complicates the method as no expression will result without such sequences) are distinct methods from use of virus. They suffer from rapid degradation. 2) The method of administration with systemic administration of the nucleic acids is not known to mimic the action of AAV2/8 to the CNS. 3) The use of ZFN when so administered to cleave and then allow insertion of the donor vector is a method step that is not shown in the art to be mediated in humans.  It is noted that the instant methods are performed in mice with mouse ZFN sequences. This and the results in mice do not demonstrate that the complications can be performed in humans. 
 

For example, Alexander and Russell teach that 
“the highly murine liver tropic type 8 capsid performs markedly less well in human hepatocytes as judged by transduction efficiencies achieved in chimeric mouse human livers [69] and inferred from human clinical trial data [70]. Accordingly, AAV transduction data obtained in mouse models and even nonhuman primate models, cannot be reliably extrapolated to predict performance in humans”

This reference notes that use of ZFN increase “events per hepatocyte”. However, this improvement is in mouse studies and again it is not found as established to positively correspond to human results. 

Regarding WO 2014/186579, there is general teaching of AAV delivery to the CNS which also leads to treating of MPS disorders. The reference supports difficulties in treating MPS such as for example, page 2, 
The phenomenon of metabolic cross correction also explains the effectiveness of ERT for several lysosomal storage diseases (Brady, 2006), most notably MPS I. However, due to the requirement for 5 penetration of the blood-brain barrier (BBB) by the enzyme missing in the particular lysosomal storage disease (LSD) in order to effectively reach the CNS, effectiveness of enzyme therapy for neurologic manifestations of lysosomal storage disease (LSD) has not been observed (Brady, 2006). Enzymes are almost always too large and generally too charged to effectively cross the BBB. This has prompted investigations into invasive intrathecal enzyme administration (Dickson et al., 2007), for which 1 O effectiveness has been demonstrated in a canine model of MPS I (Kakkis et al., 2004) and for which human clinical trials are beginning for MPS I (Pastores, 2008; Munoz-Rojas et al., 2008). Key disadvantages of enzyme therapy include its great expense(> $200,000 per year) and the requirement for repeated infusions of recombinant protein. Current clinical trials of intrathecal IDUA administration are designed to inject the enzyme only once every three months, so the effectiveness of this dosing regimen
15 remains uncertain. 

The state of the art of delivery of biomolecule delivery at the time of filing had established the following. First, animal models did not correlate with humans when looking at modes of delivery. This is an established fact. The physiology and the size of the mouse do not correlate with human anatomy. As well, endpoints in mice studies do not comport well with the need not to overwhelm the human system with biomolecules. In other words, increasing doses in NHP and humans have led to death. Hence, mice models have allowed proof of principle issues to be established. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary. 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

Specifically, per modes of delivery there is no correlation between mice studies and humans.
These issues are exacerbated by claim issues. First, the AAV vectors as recited are nothing more than nucleotide sequences. However, these components alone will not survive in the immune, biological system of a subject and will not provide the desired function. The specification teaches that these are particles that comprise the sequences. However, the claims are absent such specificity. Secondly, the first vector comprises sequence homologous to intron 1 or 12. It is not enough to have sequences homologous to. The requirement is that the nucleotide sequence comprise “homology arms”. These provide the necessary sequences for insertion into the desired location. Third, the ZFN vectors require a promoter or expression element in order for the ZFNs to be expressed. Without the promoter, the ZFNs cannot be expressed. Then, the last part of claim 1 recites that the transgene is integrated into the albumin gene following cleavage such that the transgene is expressed and secreted from the liver and the secreted transgene is found in the CNS. These are all steps that are out of control of the practitioner. However, the steps are recited as active steps of the practitioner. In other words, there is no guarantee that the transgene is inserted following cleavage and then secreted. These “steps” are better written as “wherein clauses”.  Finally, claims 2 and 4-7 as previously noted do not read on additional steps but recite those inherent in the method of introducing the AAV into the mouse. There are no additional elements to these claims wherein one could distinguish these claims from the base claim. 
6) Amount of Experimentation Required.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the ability to establish methods in humans based in mouse models is known to be of low predictability. 
The results establish a proof of principle. And contrary to commonly made arguments, this does not mean all results i.e. in humans must be demonstrated. However, given the established lack of correlation and known obstacles the means to perform the desired function must be known. Here, one must reduce dermatan sulfate in the CNS as well as improve cognitive deficits, GAG levels and vacuolation. However, if one cannot get the product to the CNS or to the liver in adequate amounts means the result cannot be attained. Claiming the invention broadly to fully protect the invention causes additional enablement issues. The PTO WD Guidelines assert that a single species may be sufficient to enable the claimed genus, but that a “representative” number of species is required. How many species are representative of the claimed genus can be assessed using the Wands factors for undue experimentation. To analyze claims for enablement, the Examiner will first construe the claim terms. Claim terms are defined in view of the specification and understanding in the art. The scope of the claim is also construed. Enablement is assessed for the full scope of the claims. Features of the invention described in the application as “critical” or “necessary” will be required in the claims. Preferred or exemplified embodiments are not essential to the claims. Inoperable embodiments, generally excluded by claim language, may be permitted, unless the Examiner asserts undue experimentation would be required to make and use operable embodiments of the claimed invention.
Furthermore, the claimed invention is not supported by the working examples. While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971). In this case, there is no demonstration that hIDUA inserted into the liver even if properly indicated in the claims would provide secreted hIDUA such that the CNS condition is treated (see Nan et al).    
The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b). 

Response to arguments
Applicants argue that there is reasonable correlation between the animal models and humans. However, the method which was shown to work in animals has not been shown to work in humans as set forth by Nan et al. The issue which is set forth above and reiterated by Nan et al is that the method of delivery is insufficient in humans to mediate the desired outcome. This is not to say that the method doesn’t provide proof of principle that MPSI is treated by hIDUA. Also, AAV8 studies are relevant to AAV2/8 as the chimeric virus is modified to comprise the AAV8 capsid as it has proven more effective than AAV2. The only difference between the two does not affect delivery and expression and this difference is the genome of AAV2. Applicants mention the clinical trials but it is recorded herein that these were discontinued as the method of delivery is insufficient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 20160208243; see entire document) in view of McIvor et al (US 20160120960; see entire document) and Tomatsu et al (J Inherit Metab Dis (2016) 39:189–202; see entire document) and Ewing et al (NIH Recombinant DNA Advisory Committee September 9, 2015, pages 1-31; see entire document) and Silva et al (Genetic Vaccines and Therapy 2012, pages 1-11; see entire document). This is a new rejection necessitated by applicants’ amendment. 
As set forth above, the effective priority date is January 15, 2016. 
Zhang et al teach insertion of a transgene into intron 1 of albumin by AAV such as AAV2/6 (see e.g. ¶1461 and 1466). This vector is co-administered with an AAV vector i.e. AAV2/6 carrying ZFN (¶1461). The art teaches that this method of administering cyclophosphamide prior to an up to 12 weeks weekly is known in the art. For example, McIvor et al teach these steps (see e.g. ¶0009, 0016). 
Hence, the basic method is established in the art. Such use for MPS I and II was known in the art. Tomatsu et al teach administration of hIDUA using gene editing based therapy (see Figure 2). The method uses ZFNs to insert promoterless hIDUA into the albumin locus. It is shown by Silva et al (page 2, col 2) that this process leads to reduction of brain GAGs (i.e. dermatan sulfate). This will inherently lead to improvement in cognitive deficits. This is also taught by Visigalli et al wherein all the parameters of markers of treatment claimed are discussed (see e.g. page 5133). 
Ewing et al teach that gene editing using ZFN wherein the delivery is by AAV and the ratio is 1:1:8. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use AAV delivery mechanisms and immunosuppressive drugs as well as the ZFN:donor ratio of 1:1:8 and methods of assessing effectiveness as taught by Ewing, Silva, Visigalli with the methods taught by Silva, McIvor, Tomatsu and Zhang et al because Zhang et al and McIvor et al in view of Tomatsu et al teach that it is within the ordinary skill of the art to treat MPSI or II with albumin inserted hIDUA and because Visigalli et al, Ewing et al and Silva et al  teach that it is within the ordinary skill of the art to use assess many different parameters for MPS treatment and AAV with immunosuppressive drugs and that the ratio that is best is 1:1:8 of ZFN to donor.  One would have been motivated to do so in order to receive the expected benefit of improved delivery and expression as well as reasoned ratios.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9 and 10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 28-35 of copending Application No. 16/271,250 in view of newly submitted Cardone or Polito in the IDS filed 8/21/19. This rejection is amended based upon amendment. 
  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite methods of treating MPSI using ZFN and donor sequences comprising the IDUA wherein the components can be delivered by AAV. The references differ in that the instant claims use AAV2/6 or 2/8. The copending claims reference generic AAV. However, the art of using AAV2/8 for treating these disorders with these sequences was well known in the art as demonstrated by applicants filing and the art above.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from 16/271,250, then two different assignees would hold a patent to the claimed invention of 16/271,250, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633